Title: To Alexander Hamilton from Thomas Parker, 13 November 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Camp Near Harpers ferry 13th Novr 1799
          
          I have Received yours of the 24th & 28th ultimo; previous to which I had Received an assurance from the Paymaster General that the money for the pay & Subsistance of the Troops woud be Immediately sent on. I Imagine it may now be daily expected
          I Informed you in a former letter that we had Received a Supply of Coats & overalls these will for the present make us Quite Comfortable
          as soon as money arrives I shall send out Recruiting parties to complete the Regiment and with your permission order them where they can with the Greatest Facility Effect this object within my Circle
          I have Inclosed a letter from Lieut Fouchee in which he expresses a wish to leave the Service I Beg that he may be gratified & that the Vacancy be Immediately filled as well as that of Capt Thornton who is ordered to join Genl Pinckney This will leave the Company with only one officer who Cannot leave It to go on the Recruiting Service untill the Vacancys are filled
          Lieut Taylor has since I wrote to you Joined the Regiment—
          I am much pleased that my wishes Relative to Messrs Burk & Tennison have been attended to
          I hope that the arrangement that has Been made for the Troops will meet with your approbation. one Company of the artillerists have arrived & are proceeding to Cuting logs for their Hutts. I expect the 9th Regiment in a few days & am in hopes to have the necessary articles provided for them against their arrival
          The 8th Regiment have all the Bodies of their Hutts compleat & woud be enabled to finish them in less than Two days but for the want of Covering which However I hope to procure in a few days
          I Beg that no Difficulty may be thrown in the way of Mr Foushees Resignation I most Sincerely wish him to be Gratified & I am well assured it will give verry Genl Satisfaction to the Regiment. I Trust I need not be more explicit
          The Cadets are Considered by my majors & myself as Capable of filling any Vacancies that may Happen.
          with the Highest Respect & Esteem I Am Sir your Obdt Servt 
          
            Thomas Parker
          
        